—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered May 20, 1999, convicting her of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that she committed criminally negligent homicide is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing *475the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s claim, the Supreme Court did not err in initially failing to give a supplemental charge to the jury on the charges of manslaughter and criminally negligent homicide. In addition, the Supreme Court meaningfully responded to the jury request for further explanation of the charges (see, People v Almodovar, 62 NY2d 126, 131; People v Malloy, 55 NY2d 296, 301-302, cert denied 459 US 847).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Santucci, Krausman and Smith, JJ., concur.